EXHIBIT 10.2


ASSIGNMENT AND ASSUMPTION OF
REAL ESTATE PURCHASE AGREEMENT AND ESCROW INSTRUCTIONS


THIS ASSIGNMENT AND ASSUMPTION OF REAL ESTATE PURCHASE AGREEMENT AND ESCROW
INSTRUCTIONS (this “Assignment”) dated as of this 24th day of May, 2016, is made
and entered into by and between AMERICAN HEALTHCARE INVESTORS, LLC, a Delaware
limited liability company (“Assignor”); and GAHC4 Auburn CA MOB, LLC, a Delaware
limited liability company (“Assignee”), with reference to the following
Recitals:


RECITALS


A.    Assignor is the “Buyer” under that certain Real Estate Purchase Agreement
and Escrow Instructions entered into as of May 24, 2016, by and among Assignor
and Kargan Holdings, LLC, a California limited liability company (the “Seller”),
and Commonwealth Land Title Company (the “Purchase Agreement”), wherein Assignor
agreed to purchase the Property (as such term is defined in the Purchase
Agreement), as more particularly described in the Purchase Agreement, on the
terms and conditions set forth in the Purchase Agreement.


B.     Assignor desires to assign and transfer to Assignee, and Assignee desires
to assume from Assignor, all of Assignor’s right, title, claim and interest in,
to and under the Purchase Agreement.


NOW, THEREFORE, in consideration of the foregoing Recitals (which are
incorporated herein by this reference) and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Assignor and Assignee hereby agree as follows:


AGREEMENT


1.    Assignment; Assumption. Assignor hereby assigns and transfers to Assignee
all of Assignor’s right, title, claim and interest as “Buyer” or otherwise in,
to and under the Purchase Agreement. By executing this Assignment, Assignee
hereby accepts such assignment and expressly agrees to assume and be bound by
all of the provisions of the Purchase Agreement from and after the date hereof.


2.    Successors and Assigns. This Assignment shall inure to the benefit of, and
be binding upon, the successors, executors, administrators, legal
representatives and assigns of the parties hereto.


3.    Counterparts. This Assignment may be executed in any number of
counterparts with the same effect as if all of the parties had signed the same
document. All counterparts shall be construed together and shall constitute one
agreement.











--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Assignment to be executed by
their duly authorized representatives as of the date first written above.


ASSIGNOR:
American Healthcare Investors LLC, a Delaware limited liability company
 
 
 
 
 
 
 
By:
/s/ Danny Prosky
 
 
 
 
Name:
Danny Prosky
 
 
 
 
Title:
Managing Director





Signature Page to
Assignment and Assumption of Real Estate Purchase Agreement and Escrow
Instructions
[Auburn MOB]



--------------------------------------------------------------------------------




ASSIGNEE:
GAHC4 Auburn CA MOB, LLC,

a Delaware limited liability company


By:
Griffin-American Healthcare REIT IV Holdings,

LP, a Delaware limited partnership
Its:      Sole Member


By:
Griffin-American Healthcare REIT IV, Inc.,

a Maryland corporation
Its:
General Partner

By:
/s/ Jeffrey T. Hanson
Name:
Jeffrey T. Hanson
Title:
Chief Executive Officer





Signature Page to
Assignment and Assumption of Real Estate Purchase Agreement and Escrow
Instructions
[Auburn MOB]

